UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4863


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IGNACIO GARCIA CARRIZALES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00061-WO-1)


Submitted:   May 20, 2013                     Decided:   May 23, 2013


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.     Angela Hewlett Miller, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ignacio       Garcia    Carrizales,           a   native     and     citizen     of

Mexico,    pled    guilty    to     one    count     of       illegal      reentry     of    an

aggravated felon in violation of 8 U.S.C. §§                             1326(a), (b)(2)

(2006).      The   district       court     imposed       a    sentence      of    fifty-six

months’ imprisonment and he now appeals.                        Appellate counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    questioning           whether     the      sentence         was       reasonable.

Although Garcia Carrizales was informed of the right to file a

pro se supplemental brief, he has not done so.                                    Finding no

error, we affirm.

            Counsel        questions        whether           the    district        court’s

sentence     is    unreasonably       high       because        it    is     greater    than

necessary to accomplish the goals of 18 U.S.C. § 3553(a) (2006).

We review a sentence for reasonableness, applying an abuse of

discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir.   2009).        In     so     doing,       we   examine         the     sentence       for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines    as    mandatory,        failing        to       consider     the     § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.”                                  Gall,
552 U.S. at 51.        This court presumes on appeal that a sentence

                                            2
within      a     properly        calculated            advisory      Guidelines         range     is

reasonable.          United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); see Rita v. United States, 551 U.S. 338, 346-56 (2007)

(upholding presumption of reasonableness for within-Guidelines

sentence).           We have thoroughly reviewed the record and conclude

that     the      sentence        was    both           procedurally        and   substantively

reasonable.

                We have examined the entire record in accordance with

Anders      and       have     found         no     meritorious        issues      for     appeal.

Accordingly, we affirm the judgment of the district court.                                       This

court       requires         that     counsel           inform      Garcia    Carrizales,         in

writing,        of   the     right      to    petition        the     Supreme     Court    of    the

United States for further review.                         If Garcia Carrizales requests

that    a    petition        be     filed,        but    counsel      believes    that     such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                                   Counsel’s motion

must state that a copy thereof was served on Garcia Carrizales.

We   dispense         with    oral      argument          because     the    facts   and     legal

contentions          are   adequately             presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                                          AFFIRMED




                                                    3